United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-1250
                                    ___________

James Kevin Warford,                     *
                                         *
             Appellant,                  * Appeal from the United States
                                         * District Court for the
      v.                                 * Western District of Arkansas.
                                         *
United Parcel Service, Inc.,             *      [UNPUBLISHED]
                                         *
             Appellee.                   *
                                    ___________

                               Submitted: August 4, 2011
                                  Filed: August 11, 2011
                                   ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Arkansas resident James Warford appeals the district court’s1 denial of his
motion to remand his diversity action against United Parcel Service, Inc., which had
been removed from Arkansas state court. After careful de novo review, see In re
Prempro Prods. Liab. Litig., 591 F.3d 613, 619 (8th Cir. 2010), we conclude that, on
its face, the complaint sufficiently demonstrated that the amount in controversy
exceeded the jurisdictional amount. Accordingly, we affirm. See 8th Cir. R. 47B.
                       ______________________________

      1
        The HONORABLE JIMM LARRY HENDREN, Chief Judge, United States
District Court for the Western District of Arkansas.